DETAILED ACTION
Response to Amendment
The amendment filed 1/11/22 has been entered.  Claims 33-37, 39-48, 50-69 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/28/21.
Claim Objections
Claim(s) 39, 44, 47, 50, 54, 56, 57, 63, 67 and 68 is/are objected to because of the following informalities: 
Claim 39 Line 3 “the warp sheet” does not have antecedent basis; as previously understood it is referring to the combination of the top and bottom pile fabrics, but correction should be made to provide proper antecedent basis for the term
Similarly, Claim 44 Line 26 “the warp sheet” does not antecedent basis
Claim 44 Line 27 should have the comma removed after “control unit”
To provide clearer antecedent basis for Claim 47 Lines 3-4 “the pile printed pattern”, consideration is requested for amendment to Claim 45 Lines 2-3 “a printed yarn pattern is applied on the pile warp yarns to provide a pile printed pattern for the top pile fabric and the bottom pile fabric”
Claim 50 Line 3 “after elementary step d1) as the result of this elementary step” is suggested to read “after the step d1) as the result of the step d1)”
Claim 54 Line 8 “a backing fabric” should be “the backing fabric” for proper antecedent basis with “backing fabric” established in Claim 54 Line 3 
Claim 56 Lines 2-3 “in particular” should be similarly amended as previously indicated for other instances, such as rewriting that limitation as a dependent claim
Claim 57 Line 2 “the burl and pile leg ends” does not have proper antecedent basis
Claim 63 should have the commas removed from Line 2
Claim 67 Line 2 “neighbouring” should read “neighboring” for consistency with the amendments made to other instances of “neighbouring”
Claim 67 Line 2 “the yarn” does not have the proper antecedent basis; review is requested whether it should recite regarding the tufts instead
Claim 68 Line 2 “neighbouring” should read “neighboring” for consistency with the amendments made to other instances of “neighbouring”
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 34, 39-43, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), and Anguera et al (US Publication 2015/0174638), herein Anguera.
Regarding Claim 33, Heald teaches a weaving machine for simultaneously weaving a top pile fabric and a bottom pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; page 1  Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…so as to produce two cut pile fabrics"), 
each pile fabric presenting one or several pile patterns (inasmuch as a pile fabric forms a pattern, the recitation is met) and including
tufts made from pile warp yarns (page 1 Lines 85-86 "pile warp thread 12"),
binding warp yarns (see Fig. 1; page 1 Lines 87-89 "four binding warp threads 15, 16, 17, and 18, two for each of the backing fabrics"),
and weft yarns (see Fig. 1; page 1 Lines 96-97 "four weft threads 26, 27, 28, and 29 for each backing web"),
the machine (see aforementioned) comprising: 
-a pile warp yarns feeding unit (see Fig. 1; page 1 Lines 89-91 "pile warp threads 12 being controlled by a heddle 19"),
-a binding warp yarns feeding unit (see Fig. 1; page 1 Lines 93-94 "binding warp threads 15, 16, 17 and 18 being controlled by heddles 22 and 23"),
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see Fig. 1; page 1 Lines 102-108 "pile warp threads 12 are shedded alternately above the upper shuttle 4, between the two shuttles, and below the lower shuttle 5, while the …binder warp threads are shedded with reference to single shuttles"),
-a weft insertion unit for inserting the weft yarns in the shed, in successive insertion cycles (see Fig. 1; Lines 96, 98-101 "weft threads 26, 27, 28 and 29 …being introduced by the upper shuttle 4…and the weft threads of the lower web being introduced by the lower shuttle 5"),
-a beating-up mechanism for beating the weft yarns into the shed (see Fig. 1; see page 2 Lines 5-33 "the pile warp threads 12 thus interwoven with the upper web, and then with the lower web").

Heald does not explicitly teach 
- a take up system for taking-up the two pile fabrics and
-a control unit for controlling operation of the weaving machine.

Wildeman teaches 
- a take up system for taking-up the two pile fabrics (see Fig. 3; Col. 6 Lines 49-51 "warp yarns 18 are formed into a shed by heddles 40; weft yarns are then woven into warp yarns 18 and consolidated by a reed 42") and
-a control unit for controlling operation of the weaving machine (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the take up system of Wildeman as utilizing a take up system is known in the art and in order for consolidation (Col. 6 Lines 49-51) and to modify Heald with the control unit of Wildeman as a control unit as a known management system for ink printing a warp/weft fabric.

Heald also does not explicitly teach characterized in that the weaving machine also comprises a treatment unit located along a path of the pile warp yarns
between the pile warp yarns feeding unit and the shedding unit
for applying different segments of treatment on at least some of the pile warp yarns.

Kadota teaches characterized in that the weaving machine also comprises a treatment unit located along a path of the pile warp yarns (see Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4"),
for applying different segments of treatment on at least some of the pile warp yarns ([0023] "dyeing …to constitute a desired pattern"; [0025] "to change the pattern…it is only necessary to input data of a new pattern to the controller 9 that controls the ink nozzle 6 and the ink nozzle moving means 7"; inasmuch as there is a pattern, there are segments; inasmuch as the pattern is printed, there is treatment per segment and therefore segments of treatment; wherein the segments are different in that the locations are different);
see Fig. 2; [0028] "warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed...when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the treatment unit of Kadota based on design choice in order to provide an aesthetic design.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches wherein the treatment unit is between the pile warp yarns feeding unit and the shedding unit (see Kadota Fig. 1; [0018] "warp printer 1 is interposed between a warping bobbin 2 and a woven fabric main body portion”; inasmuch as Kadota teaches that the treatment unit is after a supply bobbin but before a weaving step, then the treatment unit is before the shedding unit but after the bobbin/feeding unit).

Heald also does not explicitly teach an adjusting sub-assembly for adjusting a position of the segments of treatment in the top pile fabric and the bottom pile fabric,
wherein the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of treatment in the top pile fabric and the bottom pile fabric.

Anguera teaches an adjusting sub-assembly for adjusting a position of the segments of treatment on a top/bottom portion of sheet (see Fig. 1 at least for top/bottom portion being embossed; [0036] “flat blanks s”; abstract "tool and method for embossing an artifact into a wall of a three-piece can"; adjusting--[0022] "edge control signal or referential signal…will be forwarded to the control section that can eventually adjust or correct the speed of the servo motor or drive to momentarily speed up or slow down the embossing rollers to allow the position to register to the position of the target, which is the printed artifact field"; inasmuch as the treatment has some area that has section, it is segments of treatment),
wherein the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of treatment in the top/bottom portion of sheet (see Fig. 1; determining--[0015] “length position of the artifact is determined by calculation and can be adjusted by controlling the…position of the embossing portions of the rollers”; [0016] "sensor that senses the leading edge of the transported sheet";  [0049] "sensor 50 touches...the front edge s1 of the incoming sheet s...this sensor signal...55a...is sent to the control system 40 as signal 55"; [0050] "sensor 50 provides this signal 55 to the control system 40 that controls a servo drive (AC-motor) 38 which drives either the upper or the lower embossing roller 31a or 31b"; [0022] "edge control signal or referential signal…will be forwarded to the control section that can eventually adjust or correct the speed of the servo motor or drive to momentarily speed up or slow down the embossing rollers to allow the position to register to the position of the target, which is the printed artifact field").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s top/bottom pile fabric sheet assembly with the sub-assembly of Anguera (herein, sensor, rollers) as Anguera shows it is known to utilize a sensor to determine and adjust position of treatment for a sheet.  It also would have been obvious and within the skill of one of ordinary skill in the art to apply Anguera’s positioning and detection for a top/bottom portion of a sheet to Heald’s top/bottom pile fabric sheet assembly.
Regarding Claim 34, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Kadota further teaches wherein the treatment unit is configured for varying the segments of treatment along a direction parallel to a weft insertion axis (see Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4", wherein warp width is direction parallel to a weft insertion axis).
Regarding Claim 39, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Anguera further teaches the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of treatment in the warp sheet, and/or for identifying a trend of an offset of the segments in the fabrics (see aforementioned rejection of Claim 33, inasmuch as the top/bottom pile fabrics form warp sheet).
Regarding Claim 40, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Anguera (in the context of Heald) further teaches wherein the adjusting sub-assembly includes a set of rollers adapted to modify the tension and/or the feed rate of the warp sheet between the pile yarns feeding unit and the shedding unit or individual actuators adapted to modify the tension and/or the feed rate of individual pile warp yarn between the pile yarns feeding unit and the shedding unit (see Heald for the feeding unit and shedding unit; [0050] "sensor 50 provides this signal 55 to the control system 40 that controls a servo drive (AC-motor) 38 which drives either the upper or the lower embossing roller 31a or 31b"; [0022] "edge control signal or referential signal…will be forwarded to the control section that can eventually adjust or correct the speed of the servo motor or drive to momentarily speed up or slow down the embossing rollers to allow the position to register to the position of the target, which is the printed artifact field", wherein adjusting the embossing rollers changes the feed rate).
Especially as Anguera’s sub-assembly is between a feeding unit and an end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s sub-assembly as provided by Anguera to be between the feeding unit and the end shedding unit.
Regarding Claim 41, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Anguera (in the context of Heald) further teaches wherein the adjusting sub-assembly is configured for adjusting the position of some segments of treatment in the fabrics by shifting a printed pattern along a warp axis (see rejection of Claim 40 for change in feed taught by limitations of Anguera also in the rejection of Claim 33; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a change in feed will naturally adjust the position of fabric and therefore the position of treatment and therefore a shifted pattern along the horizontal axis of Anguera and therefore the warp axis of Heald).

Nevertheless, Wildeman also teaches adjusting the position of some segments of treatment in the fabrics by shifting a printed pattern along a warp axis (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment"; inasmuch as it's known to connect a controller for adjusting pattern positions to a weaving machine, and Anguera teaches rollers of a machine for adjusting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heald’s adjusting sub-assembly as provided by Anguera to perform such a function as taught by Wildeman, as Wildeman shows it is a known management for ink printing a warp/weft fabric to correct errors.
Regarding Claim 42, modified Heald teaches all the claimed limitations as discussed above in Claim 39.
Anguera (in the context of Heald) further teaches wherein the adjusting sub-assembly is configured for varying the position and/or the length of some segments of treatment on at least one pile warp yarn of the fabrics (see rejection of Claim 40 for change in feed taught by limitations of Anguera also in the rejection of Claim 33, on which Claim 39 depends; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a change in feed rate as taught by Anguera  will naturally adjust the position of fabric and therefore the position of treatment upon the pile warp yarn of Heald).

Anguera does not teach doing so by changing the operation sequence of the treatment unit.

However, Wildeman teaches varying the position and/or the length of some segments of treatment on at least one pile warp yarn of the fabrics by changing the operation sequence of the treatment unit (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment"; inasmuch as it's known to connect a controller for adjusting operation sequence to a weaving machine, and Wang teaches rollers of a weaving machine for adjusting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operation sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heald’s adjusting sub-assembly as provided by Anguera to perform such a function as taught by Wildeman, as Wildeman shows it is a known management for ink printing a warp/weft fabric to correct errors.
Regarding Claim 43, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald further teaches the machine comprises a cutting unit for cutting warp yarns into cut pile tufts to separate the top pile fabric and the bottom pile fabric (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web; page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”; page 2 Lines 38-44 “when therefore the pile warp threads which cross from one web to the other are severed at a point intermediate of the two webs by the reciprocating or continuously running transverse knife 11, two complete cut pile fabrics will be produced”).
Regarding Claim 65, modified Heald teaches all the claimed limitations as discussed above in Claim 41.
Anguera (in the context of Heald) further teaches wherein the adjusting sub-assembly is configured for adjusting the position of said some segments of treatment in the fabrics by moving the pile warp yarns with respect to the treatment unit (see aforementioned rejection of Claim 41; a change in feed rate will naturally adjust the position of fabric and therefore the position of treatment and therefore with respect to the fabrics relative to the treatment unit of Heald).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), and Anguera et al (US Publication 2015/0174638), herein Anguera, as applied to Claim(s) 33, 34, 39-43, 65 above, further in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 35, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Kadota further teaches wherein the treatment unit includes at least one printing head for applying a color treatment on the pile warp yarns (wherein treatment is already taught as being in the form of the segments of treatment on the pile warp yarns as aforementioned in the rejection of Claim 33).

Kadota does not explicitly teach that the treatment is in the form of color segments ([0023] "dyeing …to constitute a desired pattern"; [0025] "to change the pattern…it is only necessary to input data of a new pattern to the controller 9 that controls the ink nozzle 6 and the ink nozzle moving means 7").

Beistline teaches wherein the treatment unit includes at least one printing head for applying a color treatment on the pile yarns (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments; Col. 17 Line 36 "substrate is a loop pile carpet tile").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s treatment unit, provided by Kadota, to be of the multiple dye applicators as a simple substitution of one ink application method for another for greater efficiency in a design with greater aesthetic variations such as segments.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), and Anguera et al (US Publication 2015/0174638), herein Anguera, as applied to Claim(s) 33, 34, 39-43, 65 above, further in view of Bradley et al (USPN 5042405), herein Bradley.
Regarding Claim 36, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald does not explicitly teach a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit,
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis.
However, Wildeman at least suggests a drawing-in unit (see Fig. 3; "guide roller 44").

Nevertheless, Bradley teaches a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit (abstract "yarn compensating roller…around which each yarn is entrained, and biasing means acting on the roller to maintain a constant tension in the yarns"; see Figs. 1 and 4; Col. 5 Lines 18-22 "roller device 47 ensures substantially constant yarn tension for the yarns at every needle 17 (i.e. at the sheet of yarns) at all times by compensating for gauge movements and ensures that only the correct length of yarn is taken by the needles"; Col. 1 Lines 9-11 "invention is particularly suitable for use with yarn feed system of cut-pile"; inasmuch as the pile have a height in a warp direction, they are a warp pile),
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with a drawing-in unit that controls uniform tension or uniform yarn feed rate as taught by Bradley based on design choice, such as providing consistent pile height as is known in the art (see extrinsic evidence Whitten et al USPN 7033661).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Kadota (US Publication 2006/0180041), and Anguera et al (US Publication 2015/0174638), herein Anguera, as applied to Claim(s) 33, 34, 39-43, 65 above, further in view of Satterfield (USPN 5566629) and Yoshida (USPN 5226227).
Regarding Claim 37, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald does not explicitly teach a buffer mechanism located, along a path of the pile warp yarns, between the treatment unit and the shedding unit,
for providing a constant warp yarns speed at the level of the treatment unit,
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up.

Satterfield teaches a buffer mechanism located, along a path of the pile warp yarns (Col. 1 Lines 6-8 “invention relates to tufting machines…for forming high pile and low pile tufts”; inasmuch as the piles have a height in a warp direction, they are warp piles; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
for providing a constant warp yarns speed at the level of the treatment unit (see Figs. 2 and 4; Col. 6 Line 5, 8-15 "in a tufting machine…a looper…having a free end pointing in the direction of feed of said base material for seizing and shedding the loops in succession, yarn feed means for feeding yarn to said needle at a constant rate in an amount sufficient to accommodate the yarn requirements of said needle to form a loop at a disposition for seizing by said looper"; Col. 4 Lines 18-21 "yarn 46 fed to each needle is formed into a loop by the needle, the loop being sized and shed by a looper 48 in the direction of movement of the backing material 34"; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up (inasmuch as shedding occurs but the rate is still constant, the buffer mechanism compensates for fluctuations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the buffer mechanism of Satterfield in order to provide accurate pile height (Col. 4 Lines 25-30).

As such, modified Heald teaches all of the aforementioned other than that the buffer mechanism is located between the treatment unit and the shedding unit.
However, see MPEP 2144 In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Nevertheless, Yoshida teaches that the buffer mechanism is located after the treatment unit and before the weaving machine (see Fig. 2; Col. 3 Lines 52-55 "tension control units are located between the drying zone 15 and the …weaving machine 24 so as to control the tension of the respective groups of the warp yarns").
Inasmuch as Yoshida teaches that the buffer mechanism is between the treatment unit and the weaving machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s buffer mechanism, as provided by Satterfield, to be in the location as taught by Yoshida in order to properly control the tension of the warp yarns during weaving (Col. 3 Lines 52-55).

Claim(s) 44, 45, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, Kadota (US Publication 2006/0180041), Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza.
Regarding Claim 44, Heald teaches a method for simultaneously weaving a top pile fabric and a bottom pile fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); however, see Fig. 1; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…this double web being afterwards severed at a point midway between the two backing webs, so as to produce two cut pile fabrics", wherein this severing between two webs indicates a simultaneous production of the top/bottom web),
each fabric presenting pile printed patterns (page 3 Lines 19-20 “printing the pile warp threads”) inasmuch as more than one printed pile exists, there are pile printed patterns); and including
-tufts, made from pile warp yarns (see rejection of Claim 33),
-binding warp yarns (see rejection of Claim 33) and
-weft yarns (see rejection of Claim 33),
this method taking place on a face-to-face weaving machine (as aforementioned, the webs are produced simultaneously and severed midway, indicating face-to-face; furthermore, the following structures are met which meet the recitation of a face-to-face weaving machine as claimed) which comprises:
-a pile warp yarn feeding unit (see rejection of Claim 33),
-a binding warp yarns feeding unit (see rejection of Claim 33)
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see rejection of Claim 33),
-a weft insertion unit for inserting the weft yarns in the shed in successive insertion cycles (see rejection of Claim 33),
-a beating-up mechanism for beating-up the weft yarns into the shed (see rejection of Claim 33).

Heald does not explicitly teach
  -a take-up system for taking-up the two pile fabrics,
-a control unit for controlling the weaving machine.

Wildeman teaches 
-a take-up system for taking-up the two pile fabrics
-a control unit for controlling the weaving machine.
(see aforementioned rejection of Claim 33).

Heald also does not explicitly teach 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn feeding unit.

Bradley teaches 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn feeding unit.
(see aforementioned rejection of Claim 36).

Heald also does not explicitly teach wherein the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit,
applying, with the treatment unit, different segments of treatment on at least some of the pile warp yarns,
weaving the treated pile warp yarns into the top pile fabric and the bottom pile fabric.

Kadota teaches characterized in that the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit (see aforementioned rejection of Claim 33)
applying, with the treatment unit, different segments of treatment on at least some of the pile warp yarns (see aforementioned rejection of Claim 33)
weaving the treated pile warp yarns into the fabric (see Fig. 1; [0023] “dyeing is made in the manner described…to constitute a desired pattern when the warps 3 are woven into a woven fabric).
(see aforementioned rejection of Claim 33 for motivation as well)

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches c) weaving the treated pile warp yarns into the two pile fabrics (inasmuch as Heald already taught weaving pile warp yarns into two pile fabrics and Kadota teaches that the pile warp yarns are treated, the recitation is met).

Heald also does not explicitly teach d) adjusting, this adjusting step comprising at least:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken and transferred to the control unit,
which computes the position and/or length of the segments of treatment (Heald in view of Kadota already teaches the segments of treatment along each corresponding pile warp yarn, see aforementioned).

Schaede teaches d) adjusting, this adjusting step comprising at least:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken (abstract "inspection system (50)…comprises an optical quality control apparatus for carrying out inspection of a printed area on a printed side of the sheet or web material, the optical quality control apparatus including a camera system (55) with one or more camera units...for scanning and acquiring an image of the printed area")
and [this picture is] transferred to the control unit, which computes the position and/or length of the segments of treatment (see Fig. 3; Col. 5 Lines 29-34 "inspection system (50) comprises an optical control apparatus for carrying out inspection of a printed area on a printed side of the sheets.  This optical quality control apparatus is typically coupled to an image processing unit (not shown) for processing the images acquired by the optical quality control apparatus"; Col. 5 Lines 38-43 "processing of the acquired images can be carried out...as...disclosed in...U.S. Pat. Nos. 5,384,859 and 5,317,390, the purpose of such processing being to adequately detect and identify possible printing errors or like defects on the printed sheets", wherein 5,317,390 is Bolza).

Bolza teaches computing the position and/or length of the segments of treatment along the surface (abstract "individual printed image elements from an image to be inspected are allotted individual…values, as by scanning an ideal printed sheet by a CCD matrix camera.  The ideal values are stored in a main memory"; Col. 7 Lines 4-5 "evaluation process starts at coordinates"; wherein coordinates indicate computing position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the adjusting step as taught by Schaede and Bolza as Schaede teaches that it is known to utilize pictures for providing accuracy, especially in the same art of endeavor as inspecting and adjusting with respect to an image, and especially as fabric is still a sheet/web.
It would have been obvious and within the skill of one of ordinary skill in the art to apply the adjusting step as taught in the context of modified Heald (such as Kadota).
Regarding Claim 45, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Modified Heald further teaches wherein step b) includes a printing operation during which a printed yarn pattern is applied on the pile warp yarns, in the form of successive dyed segments forming the different segments of treatment, for forming a final pile pattern on each pile fabric (inasmuch as the pile moves, the segment before moving and the segment after moving are considered successive dyed segments; wherein Kadota previously taught a printed pattern, wherein such a printed pattern on the pile would therefore form a final pile pattern).
Regarding Claim 51, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald further teaches during step c), the pile warp yarns alternate between the top and bottom fabrics (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web) and wherein the method includes a subsequent step consisting in:
e) separating the top and bottom fabrics by cutting the pile warp yarns in order to create double legged tufts (page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”).
Regarding Claim 53, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Kadota further teaches wherein the segments applied at step b) vary along a direction parallel to a weft insertion axis (see Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the segment variation parallel to a weft insertion axis based on the desired aesthetic.

Claim(s) 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, Kadota (US Publication 2006/0180041), Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza, as applied to Claim(s) 44, 45, 51, 53 above, further in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 46, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Kadota seems to teach wherein it includes a preliminary step consisting in aa) determining the printed yarn pattern from the final pile pattern of each woven fabric (inasmuch as Kadota can change the pattern ([0025] as aforementioned), it would have to determine the printed yarn pattern).

Nevertheless, Beistline teaches aa) determining the printed yarn pattern from the final pile pattern of each woven fabric (see Figs. 2 and 3A; Col. 1 Lines 36-37, 39-48 "U.S. Pat. Nos. 4116626, 5136520, 5142481, and 5208592...in the above-referenced U.S. patents, pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", Col. 8 Lines 31-32, 35-40 "computer system 50 associated with electronic control system 55...result in the accurate pixel-wise application, on the surface of moving substrate 25, of the colorants necessary to reproduce the desired pattern using the pattern-specified colors, as described in more detail in commonly-assigned U.S. Pat. Nos 4033154, 4545086, 4984169, and 5208592"; Col. 10 Lines 53-57 "in such software, the original pattern is analyzed, on a pixel-by-pixel basis, and an M.O.U....comprising all colors necessary to create the target color is identified").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the determination of Beistline as it is a known method of electronically determining the aesthetic desired.
Regarding Claim 47, modified Heald teaches all the claimed limitations as discussed above in Claim 46.
Kadota further teaches the printed pattern defined during preliminary step aa) includes first dyed segments dedicated to the pile printed pattern in the top pile fabric and second dyed segments dedicated to the pile printed pattern in the bottom pile fabric (see Fig. 2; [0028] "warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed...when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed").
Regarding Claim 48, modified Heald teaches all the claimed limitations as discussed above in Claim 47.
Beistline further teaches wherein, the printed pattern defined during preliminary step aa) includes third dyed segments dedicated to a back side pattern of the top pile fabric and fourth dyed segments dedicated to a back side pattern in the bottom pile fabric (see Figs. 2 and 3A where Beistline shows at least 4 different dye segments).

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, Kadota (US Publication 2006/0180041), Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza, as applied to Claim(s) 44, 45, 51, 53 above, further in view of Anguera et al (US Publication 2015/0174638), herein Anguera.
Regarding Claim 50, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald does not explicitly teach wherein the adjusting step d) comprises one or more of the following elementary steps, implemented after elementary step d1) as the result of this elementary step:
d2) varying the tension and/or yarn feed rate of at least one pile warp yarn,
d3) incorporating at least one pile warp yarn into a backing fabric as a dead pile yarn, for one or several picks,
d4) modifying a vertical distance between the two pile fabrics or
d5) varying the operation sequence of the treatment unit on at least one pile warp yarn, as a function of the actual position of a previously applied segment on the same pile warp yarn.

However, modified Heald already teaches adjusting position of the top/bottom pile fabrics sheet via a picture-taking, sensored device (see rejection of Claim 44 Heald with Schaede and Bolza, wherein Schaede teaches Col. 1 Lines 14-16 “invention generally relates to…in-line inspection”; Col. 1 Lines 37-44 “various types of in-line inspection system are known in the art including systems which make sure of…cameras comprising array sensors….cameras comprising linear sensors”).

Anguera teaches wherein the adjusting step d) comprises one or more of the following elementary steps:
d2) varying the tension and/or feed rate of the sheet [via sensor device, and therefore the position] (abstract "tool and method for embossing an artifact into a wall of a three-piece can"; [0015] “length position of the artifact is determined by calculation and can be adjusted by controlling the…position of the embossing portions of the rollers”; [0016] "sensor that senses the leading edge of the transported sheet"; "; [0049] "sensor 50 touches...the front edge s1 of the incoming sheet s...this sensor signal...55a...is sent to the control system 40 as signal 55"; [0050] "sensor 50 provides this signal 55 to the control system 40 that controls a servo drive (AC-motor) 38 which drives either the upper or the lower embossing roller 31a or 31b"; [0022] "edge control signal or referential signal…will be forwarded to the control section that can eventually adjust or correct the speed of the servo motor or drive to momentarily speed up or slow down the embossing rollers to allow the position to register to the position of the target, which is the printed artifact field", wherein adjusting the embossing rollers changes the feed rate and therefore the position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the ability to vary feed rate as taught by Anguera (and therefore Heald’s yarn feed rate of at least one pile warp yarn in the context of the top and bottom pile fabrics sheet) as Anguera teaches the variation in order to adjust or correct the treatment as necessary based on desired design (abstract, [0010], [0022]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches this d2) implemented after elementary step d1) as the result of this elementary step (inasmuch as Anguera teaches the variation as a result of a position sensor, and modified Heald already teaches a position sensor via picture as taught by Schaede and Bolza, it would have been obvious that this variation step is performed as a result of the sensor, and therefore a step after the d1) step).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, Kadota (US Publication 2006/0180041), Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza, as applied to Claim(s) 44, 45, 51, 53 above, further in view of Goessl (EP 1046734).
Regarding Claim 52, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald does not explicitly teach wherein, during step c), the pile warp yarns form loops around some internal weft yarns inserted in the shed outside each backing fabric of each pile fabric, on the front side of the fabric.

However, such a recitation is known as bouclé (see applicant specification).

Goessl teaches bouclé (see Figs. 5-11; [0011] "after the fabric has been completed, the pile thread sections between the upper fabric WO and the lower fabric WU are separated by a cutting device…in addition to the pattern according to the pile weave repeat PF, it is also possible to bind the patterned pile threads in the false boucle weave repeat").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have the bouclé of Goessl as it is a known aesthetic design depending on the desired aesthetic design.

Claim(s) 54-60, 62-64, 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 54, Heald teaches a pile fabric presenting a pile pattern on at least one side (see Figs. 1, 4; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…so as to produce two cut pile fabrics"; inasmuch as pile exists on the fabric, there is a pile pattern), the pile fabric comprising:
- a backing fabric woven with yarn sets (see aforementioned with two backing webs, wherein the below is taught and therefore yarn sets) including:
-at least two binding warp yarns (see rejection of Claim 33), and 
-weft yarns (see rejection of Claim 33), and
-and pile tufts (see rejection of Claim 33),
-interlaced in the backing fabric (page 3 Lines 20-22 “interweaving said pile warp threads with separated backing webs”) and
	-belonging to a yarn set (page 3 Lines 20-22),
-and each pile tuft of said pile tufts forming two pile leg portions on a front side of a backing fabric (see Figs. 1 and 4 for legs as recited), 
- and at least a pile burl portion on a back side of the backing fabric (see Figs. 1 and 4 for burl as recited), 
wherein
for a first pile tuft and a second pile tuft of said pile tufts consecutive in a warp direction in the yarn set (see Figs. 1 and 4),
-at least one of the first and second consecutive tufts include two segments with different colors on the same tuft (see Figs. 1 and 4; page 1 Lines 85-86 “parti-colored pile warp thread 12”), and-the pile burl portion of the first tuft discloses a segment of a first color and the pile burl portion of the second tuft discloses a segment of a second color (inasmuch as pile warp thread 12 is parti-colored, there is a first and second color).

Heald does not explicitly teach wherein the second color is different from the first color.

Beistline teaches that the second color is different from the first color (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the pattern of Beistline as Beistline shows it is known in the art to use color mixing to arrive at desired image/color, especially absent any disclosed criticality.
Regarding Claim 55, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Beistline at least suggests wherein a color changing occurs gradually along a tuft portion between two segments of different colors of a tuft (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments; inasmuch as the term "gradual" has been defined as a relative term, the prior art meets the recitation, especially as the change would be a function of how fast the fabric is being pulled through the treatment, wherein such adjustability is known in the art, see extrinsic evidence Wang CN 210975180; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Heald modified by Beistline is capable of gradual color change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the gradual color change made capable by Beistline based on the desired design choice, especially absent any criticality.
	Regarding Claim 56, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
	Heald teaches wherein a transition zone between the two segments of different colors of a tuft is sharp, in particular in the form of a line surrounding the tuft (see Figs. 1 and 4).
	Regarding Claim 57, modified Heald teaches all the claimed limitations as discussed above in Claim 56.
	Heald further teaches wherein the transition zone is located at the burl and pile leg ends (see Figs. 1 and 4).
	Regarding Claim 58, modified Heald teaches all the claimed limitations as discussed above in Claim 56.
Beistline at least suggests wherein at least two neighboring tufts along a direction parallel to a weft insertion axis have some identical graduation marks,
and wherein the graduation marks of the two neighboring tufts are located at a similar transition zone of segments along their respective tuft
(wherein Beistline is capable of providing such aesthetic designs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the designs of Beistline and therefore meeting the recitations in order to arrive at a particular desired aesthetic, especially as such marks are known in the art (see extrinsic evidence Kamoda et al (US Publication 2018/0117901).
Regarding Claim 59, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein tufts are made of cut pile (see rejection of Claim 43).
Regarding Claim 60, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein tufts are made of pile loops on the pile side of the fabric (see aforementioned rejection of Claim 44).
Regarding Claim 62, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein the yarn set includes no dead pile yarn (see Fig. 4 and/or disclosure, wherein such manufacturing steps would have no dead pile yarn).
Regarding Claim 63, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein the fabric presents a pile pattern on its front side and a back pattern on its back side (see aforementioned rejection of Claim 54 indicating pile on a web which is the front side, wherein the existence of the second web is a back pattern).
Regarding Claim 64, modified Heald teaches all the claimed limitations as discussed above in Claim 63.
Heald further teaches wherein the front side pattern and the back pattern are similar (inasmuch as the patterns are made of thread, they are similar).
Regarding Claim 66, modified Heald teaches all the claimed limitations as discussed above in Claim 57.
	Heald further teaches wherein the transition zone is located within the backing fabric (see Figs. 1 and 4).
Regarding Claim 67, modified Heald teaches all the claimed limitations as discussed above in Claim 58.
Although modified Heald does not explicitly teach wherein the identical graduation marks of Beistline of the at least two neighbouring tufts are in the form of a ring surrounding the yarn of Heald, Beistline is capable of providing such a ring for aesthetic designs, especially as marks are known in the art (see extrinsic evidence Kamoda et al (US Publication 2018/0117901).
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  Absent a showing of criticality with respect to the ring (evidence of lack of criticality in Applicant’s disclosure on pages 27-28), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s graduation marks provided by Beistline, if necessary, to be of a ring, for aesthetic design choice purposes.
 Regarding Claim 68, modified Heald teaches all the claimed limitations as discussed above in Claim 58.
Modified Heald further teaches wherein the graduation marks of the two neighboring tufts are located in the backing fabric (graduation marks of Beistline are of the tufts of Heald and Heald’s tufts are in the backing fabric).

	
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline, as applied to Claim(s) 54-60, 62-64, 66-68 above, further in view of Smissaert et al (US Publication 2002/0189702), herein Smissaert.
Regarding Claim 61, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald does not explicitly teach wherein at least one patterning pile yarn is interlaced in a backing fabric around three or more weft yarns consecutive in the warp direction by turning externally around a first weft yarn, then internally around a second consecutive weft yarn before it turns externally around a third consecutive weft yarn.

Smissaert teaches wherein at least one patterning pile yarn is interlaced in a backing fabric around three or more weft yarns consecutive in the warp direction by turning externally around a first weft yarn, then internally around a second consecutive weft yarn before it turns externally around a third consecutive weft yarn (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the patterning pile yarn of Smissaert as it is a known pattern in the art such as for desired aesthetics.

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline, as applied to Claim(s) 54-60, 62-64, 66-68 above, further in view of Goessl (EP 1046734).
Regarding Claim 69, modified Heald teaches all the claimed limitations as discussed above in Claim 60.
Heald does not explicitly teach wherein tufts are bouclé tufts.

Goessl teaches bouclé tufts (see Figs. 5-11; [0011] "after the fabric has been completed, the pile thread sections between the upper fabric WO and the lower fabric WU are separated by a cutting device…in addition to the pattern according to the pile weave repeat PF, it is also possible to bind the patterned pile threads in the false boucle weave repeat").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to be of bouclé tufts as taught by Goessl as it is a known aesthetic design.

Response to Arguments
Applicant’s arguments, see page 16, filed 1/11/22, with respect to the rejection(s) of claim(s) 33-37, 39-43, 65 under U.S.C. 103 with Wang as a secondary reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anguera as a secondary reference, previously cited in the PTO-892.  
Applicant's arguments, see page 16, filed 1/11/22, with respect to the rejection(s) of claim(s) 44-48, 50-53 under U.S.C. 103 with at least Schaede and Bolza have been fully considered but they are not persuasive. Applicant remarks that Schaede and Bolza are not in the context of yarn or segments or treatment.  Examiner respectfully disagrees, and first clarifies that Schaede teaches along a pile warp yarn in the context of Heald.  Furthermore, Schaede and Bolza are merely utilized to teach that it is known to use a picture to determine and adjust position for some treatment to a sheet, said treatment being segmental inasmuch as there can be multiple errors via Schaede and multiple coordinates via Bolza.  Inasmuch as Schaede, Bolza and Heald are all in the same sheet field of endeavor, the references can be utilized together.   It is unclear whether applicant is arguing the term “segments of treatments” to be more narrowly defined than what the claims currently require.  
Applicant's arguments, see page 18, filed 1/11/22, with respect to the rejection(s) of claim(s) 54-64, 66-69 under U.S.C. 103 with at least Heald and Beistline have been fully considered but they are not persuasive. Applicant remarks that “no pile burl portion is formed on the [back side]”.  Examiner respectfully disagrees, as both Figs. 1 and 4 in Heald clearly show that the purl is on a back side and legs are on a front side inasmuch as the claims have provided the boundaries of the terms “back side” and “front side.”.
Applicant's arguments, see page 19, filed 1/11/22, with respect to the rejection(s) of claim(s) 54-64, 66-69 under U.S.C. 103 with at least Heald and Beistline have been fully considered but they are not persuasive. Applicant remarks that “both Heald and Beistline only provide teachings on fabrics and/or colors on one side of the fabric.”  Examiner respectfully disagrees as aforementioned, but furthermore indicates that Beistline is not utilized to teach colors relative to sides, but merely that it is known that consecutive tuft colors can be different.  Inasmuch as applicant has defined the term “consecutive”, (such as two adjacent tufts on a same axis), the prior art meets the claim limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Warnecke (USPN 5655574) directed consecutive tufts of different colors in a backing fabric with at least two binding warp yarns, weft yarns, and tufts; Barbeau et al (USPN 6974785) directed to a backing fabric with at least two binding warp yarns, weft yarns, and tufts; Raynor (USPN 9027366) directed to consecutive tufts of different colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732